Citation Nr: 1224532	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's service connection claim for bilateral hearing loss.  He subsequently perfected an appeal of that decision.

The Board observes that, in addition to denying the Veteran's hearing loss claim, the above RO decision denied service connection for a separately claimed ear disorder (a right perforated eardrum) and granted service connection for tinnitus, effective March 11, 2010.  While the Veteran did not contest the denial of his perforated eardrum claim, he did file a notice of disagreement with the effective date of the grant of service connection for tinnitus.  However, the record shows that he withdrew that notice of disagreement in October 2010, prior to the RO's promulgation of a statement of the case.  As such, that issue is not on appeal and, thus, need not be further considered at this time.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternately, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption  period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In documents of record, the Veteran contends that his current bilateral hearing loss had its initial onset in service as a result of exposure to excessive noise in service.  He relates his hearing loss generally to the noise associated with ship noises and the firing of weapons without hearing protection while aboard ship for two weeks of training in May 1966.  Therefore, he claims that service connection for bilateral hearing loss is warranted.

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented service aboard armored Navy vessels.  Caluza, 7 Vet. App. at 506.  Further, the Board considers it significant that VA has already acknowledged that such exposure occurred in its September 2010 grant of service connection for tinnitus.  Accordingly, the Board finds that the Veteran was exposed to loud noise in service.  

As discussed in further detail below, the Veteran has been diagnosed with bilateral hearing loss for VA purposes during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); 38 C.F.R. § 3.385.  As such, the remaining inquiry is whether the Veteran's current hearing loss is related to his active service.

In this regard, the Veteran's service treatment records reflect that, at the time of his September 1965 pre-induction examination, his ears and eardrums were normal upon clinical evaluation.  His hearing was measured at 15/15 bilaterally on a whispered voice test.  On the same day, he reported a medical history of running ear off and on since the age of four, ear trouble, and seeing an ENT (Dr. T.) for treatment within the prior five years.  He also stated that right ear had been drained earlier in 1965.  There was no audiometric examination performed.

While mindful of the Veteran's assertions of pre-service ear problems noted on entry, the Board nevertheless observes that he did not report a history of preexisting hearing loss.  Moreover, while cognizant that he did not receive an audiometric examination before entering service, the Board notes that his 15/15 score on the pre-enlistment whispered voice test was indicative of normal hearing levels bilaterally.

Accordingly, the Veteran is presumed to have been sound on entry with respect to his bilateral hearing acuity.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, despite the fact that he reported ear trouble at the time of his pre-induction examination, the Board finds that such does not rise to the level of clear and unmistakable evidence, especially as it pertains to a right ear condition (perforated eardrum) that is symptomatically and clinically distinct from the hearing loss now at issue.  Therefore, the Board finds that the totality of the evidence shows that the presumption of soundness, as related to the Veteran's bilateral hearing acuity, has not been rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. §  3.304(b).

Although the Veteran now contends that his hearing loss was present at the time of his separation from service, his service treatment records, including his May 1966 retention examination, do not demonstrate hearing loss for VA purposes.  38 C.F.R. §  3.385.  Moreover, while there is evidence of in-service treatment in April 1966 and May 1966 for symptoms of a perforated central right ear drum, hearing loss was not mentioned or described at any point in the service treatment records.  At the time of the Veteran's May 1966 retention examination, he reported ear trouble and perforated drum.  The physician noted chronic right otitis media, suppurative, and stated that this condition had not been aggravated by service.  The Veteran's hearing was measured at 15/15 bilaterally on the whispered voice test, identical to his pre-induction examination.  There is no audiometric examination in the service treatment records, and no report of hearing loss, contemporary or historical.  

Despite the fact that the Veteran's service treatment records are negative for objective evidence of a bilateral hearing loss disability as defined by VA regulations, he is competent to allege a history of hearing problems that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The Veteran's post-service records reflect that he was first diagnosed with bilateral normal to moderately severe sensorineural hearing loss (SNHL) during a June 2010 VA examination.  The examiner noted that the Veteran stated that his hearing loss began in service.  Specifically, he reported noise exposure in the military consisting of gunfire, basic training, and ship noises.  He also indicated that, as a civilian working in construction after discharge, he had exposure to jack hammers and tools, and was required to wear hearing protection.  Following an audiologic examination, the examiner diagnosed normal to moderately severe bilateral SNHL in the right ear at 3000 Hertz and above, and it was noted that the left ear showed moderately severe to severe SNHL from 4000 Hertz and above.  The examiner observed that the Veteran reported the onset of hearing loss in service; however, his 1965 and 1966 service examinations both reflected normal hearing with whisper-voice test results of 15/15 bilaterally.  He further noted that the Veteran appeared to have had ear problems since childhood.  Following an interview with the Veteran, a review of the service treatment records, and an audiologic evaluation, the examiner opined that it was not likely (less than 50/50 probability) that the Veteran's bilateral hearing loss was caused by his military service.

A week later in June 2010, a second VA examiner conducted a second VA examination of the Veteran and reviewed the service treatment records.  With respect to hearing loss, the examiner noted a medical history reflecting 1970 or 1971 as the date of sudden onset of a constant muffling of hearing in the right ear with no inciting events.  He also recorded a history of exposure to loud military noise, and frequent ear infections twice a year.  The examiner also reviewed the audiological evaluation conducted a week earlier in the first VA examination.  He diagnosed right tympanic membrane perforation, intermittent tinnitus, and some hearing loss.  His opinion was that the hearing loss was as least as likely as not caused by or a result of a loud noise exposure event.  He commented that the Veteran was exposed to loud noise during his one year in the Navy, but did not actually opine that the hearing loss was directly connected to the Veteran's service.

Thereafter, a third VA examiner conducted a record review and provided an opinion in September 2010.  The third examiner reviewed the claims folder, the two previous VA examiners' opinions, the service treatment records, and post-separation VA treatment records.  He also reviewed the March 2010 letter of Dr. P., the Veteran's treating physician of many years.  The letter addressed the right ear perforated eardrum, but did not mention hearing loss.  The third examiner opined that the current bilateral hearing loss was less likely than not caused by or aggravated permanently by military service.  The third examiner provided no rationale for this opinion.

In January 2011, the first VA examiner was asked to provide an opinion specifically answering the question of whether or not the Veteran's ear condition aggravated his bilateral hearing loss during service.  The examiner reviewed the service treatment records, focusing on the two whisper-voice hearing screenings.  He described the whisper-voice screening as a crude test offering no frequency-specific information.  As a result, he felt it was very difficult to opine as to whether the Veteran did or did not have hearing loss at the time of testing without resorting to mere speculation.  As to the question of aggravation, he cited the service treatment record suggesting discharge and stated that the author of that document would be better suited to opine regarding aggravation because he or she had firsthand knowledge of the Veteran's condition in 1966.  The first examiner deferred to the 1966 record's statement that the chronic right otitis media, suppurative, had not been aggravated by service.  

This 2011 opinion is significant because it marks a change from the examiner's June 2010 opinion that it was not likely that the Veteran's bilateral hearing loss was caused by his military service.  In that first opinion, the examiner's opinion was primarily based on the whisper-voice tests.  In his 2011 opinion, the same audiologist stated that these whisper-voice tests were too crude to provide the type of frequency-specific information he needs to reach a conclusion regarding the onset of the hearing loss.  Without the frequency-specific information, he felt it would be difficult to opine without resorting to mere speculation, and so he did not actually offer an opinion on the onset date of the hearing loss.  Indeed the first examiner effectively retracted his initial opinion with respect to the etiology of the hearing loss, replacing it with an opinion that refrained from commenting on that question.  Moreover, his ultimate findings failed to address any nexus between ear disease and hearing loss, merely stating that he agreed with the 1966 service record that stated that the ear disease itself was not aggravated by service.  As the ear disease is not at issue in the Veteran's appeal, that portion of the 2011 opinion is irrelevant in the instant case.  Furthermore, to the extent that the entire opinion fails to definitively address the etiology of the  Veteran's hearing loss, the Board considers that opinion to be inherently speculative in nature and, thus, of limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board also declines to assign much probative weight to the first examiner's initial opinion with respect to the etiology or onset of the hearing loss as that opinion was effectively retracted and replaced with the January 2011 speculative opinion.  Id.

Likewise, the Board accords no probative weight to the September 2010 VA examiner's opinion that the Veteran's currently diagnosed bilateral hearing loss was not caused by or a result of his military service.  In this regard, the examiner did not provide a thorough rationale.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords no probative weight to the September 2010 opinion.

In contrast, the Board accords some probative weight to the second June 2010 examiner's opinion that the Veteran's currently diagnosed bilateral hearing loss was caused by exposure to loud noise.  In this regard, the examiner reviewed the claims file, performed a physical examination and interview of the Veteran, and reviewed the prior medical opinion prior to offering his own.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner provided a clear rationale for the connection between the current bilateral hearing loss and past loud noise event exposure.  Nieves-Rodriguez, supra; Stefl, supra.  However, he did not explicitly find that the loud noise event occurred during service.  Instead, the examiner noted that the Veteran was exposed to loud noise during his one year in the Navy, but also cited a subsequent history of occupational noise exposure, namely jack hammers and tools used during construction work.  Therefore, while this opinion is relevant to the Veteran's appeal, it is not wholly probative as it does not actually discuss whether there was any relationship between the hearing loss and service; however, it also does not necessarily disassociate the Veteran's in-service noise exposure from his bilateral hearing loss.

Moreover, the Board finds that the Veteran and his wife's statements regarding the onset and continuity of his hearing loss to be competent and credible.  Specifically, they submitted statements asserting that the Veteran had been diagnosed with hearing loss in 1969 by Dr. T. and again in 1980 by Dr. D.  Both stated that Dr. D. had found no change in hearing loss from Dr. T.'s 1969 diagnosis.  The Veteran reiterated that his hearing loss began in service, when he was on five-inch guns onboard ship.  He stated that he was right behind the gun and while he wore a helmet and earphones, the earphones were for radio communication and provided no ear protection from the sound of the guns.

In this case, the Board finds the Veteran's testimony, and that of his wife, to be credible despite the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  Moreover, the Veteran and his wife are competent to report that he underwent private treatment for hearing loss in 1969 and 1980.  The Veteran is likewise competent to report his subjective experience of hearing loss while in service.  

Therefore, in light of the probative June 2010 VA examiner's opinion indicating that the Veteran's bilateral hearing loss is related to a loud noise exposure event, which he did not specifically disassociate from the Veteran's acknowledged in-service noise exposure, and the Veteran and his wife's competent and credible statements that his hearing loss began in service and has been present since such time, the Board will resolve all doubt in favor of the Veteran and find that service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


